SETTLEMENT AND CROSS LICENSE AGREEMENT


This Settlement and Cross License Agreement (this “Agreement”), effective as of
December 14, 2011 (the “Effective Date”), is made and entered into by and among
Finisar Corporation, a Delaware corporation with its principal place of business
at 1389 Moffett Park Drive, Sunnyvale, California  94089-1134 (“Finisar”), on
the one hand, and Oplink Communications, Inc. and Optical Communication
Products, Inc. (collectively referred to as “Oplink”) with their principal place
of business at 46335 Landing Parkway, Fremont, California 94538, on the other
hand (Finisar and Oplink are collectively referred to as “the Parties” or
individually as a “Party”).
 
R E C I T A L S


WHEREAS, Finisar has filed a lawsuit against Oplink in the United States
District Court for the Northern District of California, Finisar Corp. v. Oplink
Communications, Inc., et al., Case No. 3:10-cv-05617-RS, (the “Finisar
California Case”), and has also filed two lawsuits against Oplink in the
Intellectual Property Court in the People’s Republic of China, 2011 Zhuhai
Intermediate Court Civil Case Nos. 562 & 563, (the “Finisar China Cases”);


WHEREAS, Oplink has filed a lawsuit against Finisar in the United States
District Court for the Eastern District of Texas, Optical Communication
Products, Inc. v. Finisar Corp., Case No. 6:11-cv-00104-LED, (the “Oplink Texas
Case”) and Finisar has filed counterclaims against Oplink in this case, and
Oplink has also filed a lawsuit against Finisar in the United States District
Court for the Northern District of California, Oplink Communications, Inc., et
al., v. Finisar Corp., Case No. 11-cv-02361-EMC (the “Oplink California Case”)
(the Finisar California Case, Finisar China Cases, Oplink Texas Case, and Oplink
California Case are collectively referred to as the “Litigation”);


WHEREAS, Finisar and Oplink desire to settle each of the claims and
counterclaims asserted by any Party against any other Party in the Litigation
and to dismiss each case in the Litigation on the terms and conditions
respectively set forth in this Agreement;


WHEREAS, Finisar and Oplink and/or their respective Affiliates each own and have
rights under various U.S. and/or foreign patents and/or applications related to
optoelectronic devices;


WHEREAS, Finisar and Oplink and/or their respective Affiliates have manufactured
and sold, and intend to continue manufacturing and selling, optoelectronic
devices;


WHEREAS, Oplink, for itself and on behalf of its Affiliates, wishes to obtain
from Finisar and its Affiliates a license to certain U.S. and/or foreign patents
and/or applications owned by Finisar;


WHEREAS, Finisar, on behalf of itself and its Affiliates, wishes to obtain from
Oplink and its Affiliates a license to certain U.S. and/or foreign patents
and/or applications owned by Oplink and its Affiliates; and


WHEREAS, Finisar and its Affiliates are willing to grant such license to Oplink
and its Affiliates, and Oplink and its Affiliates are willing to grant such
license to Finisar and its Affiliates, subject to the terms and conditions
hereinafter contained.


NOW THEREFORE, for valuable consideration including the License Fee, mutual
covenants and promises exchanged herein, the Parties agree as follows:


1.  
Definitions



1.1 Definitions.  As used in this Agreement, the following defined terms shall
have the meanings set forth below:
 
“Affiliate” means with respect to a Party, any corporation or other entity that
now or hereafter is controlled by or is under common control with such Party
directly or indirectly through one or more intermediaries; provided, however, in
connection with, or subsequent to, any Change of Control, no additional
corporation or entity shall become an Affiliate based solely on being under
common control with such Party.  For the purpose of this
 
 
1

--------------------------------------------------------------------------------

 


definition, “control” means the direct or indirect ownership of more than 50% of
the outstanding voting securities of the legal entity, the right to receive more
than 50% of the profits or earnings of the legal entity, or the right to direct
the policy decisions of the legal entity.  Notwithstanding the foregoing, in any
jurisdiction where local law shall not permit foreign equity participation of at
least 50%, then “control” shall mean the maximum percentage of such outstanding
stock or rights permitted by such local law.
 
“Change of Control” means any transaction or event (or series of transactions or
events), whether by an acquisition of securities, merger, consolidation, proxy
contest, sale of all or substantially all of a Party’s assets, or other
transaction or event (or series of transactions or events), that results in a
Party not being controlled, directly or indirectly, by a party (whether alone or
with others) that controlled such Party before such transaction or event (or
series of transactions or events), whether or not such Party survives such
transaction or event (or series of transactions or events).  For the sole
purpose of this definition and Section 9, “control” means possession of, or the
power or right to acquire possession of, directly or indirectly, the power to
direct or cause the direction of the management, business affairs or policies of
such Party (whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise).


“Covenant Product” of an applicable Party means any product that, as of the
Effective Date, is both (1) made and sold by either (a) (i) Oplink, or (ii) the
Affiliates of Oplink as of the Effective Date, or (b) (i) Finisar, or (ii) the
Affiliates of Finisar as of the Effective Date, as applicable, and (2) within
one of the product categories listed in Attachment A for the applicable Party as
such product categories were used by the applicable Party on its website as of
December 1, 2011.  For avoidance of doubt, (x) no “ODM” or “OEM” products, as
identified on the December 1, 2011 website of Oplink, such as without limitation
a net-ready optical protection switch, wavelength blocker, wavelength select
switch (“WSS”), or ROADM product, shall be a Covenant Product and (y) no “WSS
ROADM” products, as identified on the December 1, 2011 website of Finisar, such
as without limitation DWP100, DWP50, DWPf and EWP, shall be a Covenant Product.
“Effective Date” has the meaning ascribed thereto in the preamble of this
Agreement.


“Finisar Licensed Patents” means each patent asserted by Finisar in the
Litigation, as well as each U.S. or foreign patent in the same Patent Family of
the foregoing whenever issued.


“Oplink Licensed Patents” means each patent asserted by Oplink in the
Litigation, as well as each U.S. or foreign patent in the same Patent Family of
the foregoing whenever issued.


                “Patent Family” means the collective group of patents issuing
from a common application or from any application that claims priority to a
common application and further including, without limitation, all patents
constituting or issuing from any substitutions, extensions, reissues, renewals,
reexaminations, divisionals, continuations, continuations-in-part, requests for
continued examination, and continued prosecution applications for any of the
foregoing collective group of patents, as well as all corresponding patents
issued in countries other than the country or jurisdiction associated with any
of the foregoing.


“Grantee” means Finisar or Oplink, as the case may be, as the Party to which
licenses and other rights are granted hereunder.


“Grantor” means Finisar or Oplink, as the case may be, as the Party granting (on
behalf of itself and its Affiliates) licenses and/or other rights hereunder.


“Grantor Licensed Patents” means Finisar Licensed Patents or Oplink Licensed
Patents, as the case may be.


“Licensed Products” means any optoelectronic device, such as a transceiver,
transponder, active cable, laser, or other devices with similar functionality,
which for purposes of the licenses and other rights granted to Finisar, Oplink,
and their respective Affiliates include, but are not limited to, all products
accused of infringing any patent in the Litigation.


“Licensed Revenue Cap” means the Revenue generated by a Grantee and its
Affiliates from the sale of Licensed Products in the most recently completed
twelve (12) month period ending on the last day of the last full month preceding
a Change of Control of such Grantee.  Commencing on the first day of the first
full month after the
 
 
 
2

--------------------------------------------------------------------------------

 


Change of Control and at each successive anniversary thereof during the term of
this Agreement, the Licensed Revenue Cap for the upcoming twelve (12) full-month
period shall be increased by 5% above the cap applicable to the immediately
preceding twelve (12) full-month period.  To the extent any such upcoming twelve
(12) full-month period exceeds the term of this Agreement, the Licensed Revenue
Cap applicable to the remaining term of the Agreement shall be reduced pro rata
to the proportion of the upcoming twelve (12) full-month period that is within
the term of this Agreement.


“Past Damages” means any and all damages that have accrued or resulted as of the
Effective Date on account of any and all patent infringement by any Licensed
Product that has been made, used, sold, offered for sale, imported, or
distributed by Finisar, Oplink, or their respective Affiliates as of the
Effective Date of this Agreement.


                “Revenue” means the gross amount received on all sales of
Licensed Products by Grantee or assignee, as the case may be, and, as
applicable, its Affiliates, less the following items: (i) trade, quantity, and
cash discounts or rebates actually allowed and taken and any adjustments
thereto, including, without limitation, those granted on account of price
adjustments, billing errors, rejected goods, damaged goods, and recall returns;
(ii) credits, refunds, rebates, charge-backs, prime vendor rebates, fees,
reimbursements, or similar payments granted or given to wholesalers and other
distributors, and buyer groups; (iii) any tax, tariff, customs duties, excise,
or other duties or governmental charges (other than an income tax) levied on the
sale, transportation, or delivery of a Licensed Product and borne by the seller
thereof; (iv) payments or rebates paid in connection with sales of Licensed
Products to any governmental or regulatory authority in respect of any state or
federal payment or reimbursement scheme or similar program; and (v) any charge
for freight, insurance, or other transportation costs borne by the seller.  For
purposes of determining Revenue, a sale shall be deemed to have occurred when
payment has been received.  With respect to sales through agents, the gross
amount received shall be the greater of the amount received by the Grantee or
assignee, as the case may be, and, as applicable, its Affiliates, and/or the
agent for each given unit of the Licensed Products.  With respect to sales of
Licensed Products for which there is no distinct invoice (e.g., for Licensed
Products that are sold and/or used as part of a larger product), the Revenue
shall be the average sales price of such Licensed Product when sold separately,
multiplied by the number of applicable units sold.


2. License Fee
 
2.1 License Fee.  As part of the consideration for the license granted by
Finisar, Oplink agrees to make a onetime, non-refundable payment to Finisar in
the amount of four million dollars ($4,000,000.00), due within five (5) business
days after the Effective Date of the Agreement.  In addition to all remedies
available under this Agreement and under applicable law, the lower of either a
20% annual interest rate or the maximum annual interest rate allowed by law
shall apply to any delinquent payment.
 
3. License Grant
 
3.1 Finisar License Grant to Oplink.  Subject to the terms and conditions of
this Agreement, Finisar for itself and on behalf of its Affiliates hereby grants
to Oplink and its Affiliates, in each case only for so long as the applicable
Affiliate remains an Affiliate of Oplink, and Oplink for itself and on behalf of
its Affiliates hereby accepts, a worldwide, non-exclusive, fully paid-up license
to the Finisar Licensed Patents to use, make, sell, offer for sale, import, and
distribute Licensed Products.  Such license shall be non-sublicensable and,
subject to Section 9, non-transferable.
 
3.2 Oplink License Grant to Finisar.  Subject to the terms and conditions of
this Agreement, Oplink for itself and on behalf of its Affiliates hereby grant
to Finisar and its Affiliates, in each case for so long as the applicable
Affiliate remains an Affiliate of Finisar, and Finisar for itself and on behalf
of its Affiliates hereby accepts a worldwide, non-exclusive, fully paid-up
license to the Oplink Licensed Patents to use, make, sell, offer for sale,
import, and distribute Licensed Products.  Such license shall be
non-sublicensable and, subject to Section 9, non-transferable.
 
3.3 Limit on Third Party Foundry Rights. The license granted to Oplink and its
Affiliates to manufacture Licensed Products for a third party shall only apply
to Licensed Products for which the specifications for the finished Licensed
Products (but not necessarily each component) were created at least partially by
or for Oplink or any of its Affiliates.
 
 
3

--------------------------------------------------------------------------------

 
 
3.4 Binding on Affiliates.  To the extent, if any, that this Agreement is not
automatically binding on an Affiliate of a Party on or before the Effective
Date, such Party will cause such Affiliate to be bound by the terms and
conditions of this Agreement applicable to Affiliates to the same extent as if
such Affiliate were a party to this Agreement.  For avoidance of doubt, if an
Affiliate of a Party ceases to be an Affiliate of such Party, all licenses and
other rights granted to such Affiliate under the terms of this Agreement shall
terminate effective on the date such Affiliate status ceases to
exist.   Notwithstanding such event or any term or condition of this Agreement
to the contrary, all licenses granted by a Party on behalf of such Affiliate to
a Grantee and its Affiliates prior to the date such entity ceases to be an
Affiliate shall continue in full force and effect for the term of this
Agreement.
 
3.5 Unrestricted Rights to Grantor Patents.  A Grantor shall retain the
unrestricted right to use the Grantor Licensed Patents, and to license the
Grantor Licensed Patents for any purpose whatsoever, except to the extent that
any such use or license is inconsistent with the licenses and other rights
granted herein.  Except for the licenses and rights expressly granted hereunder,
no right, title, or interest, including with respect to any discovery, invention
or other technology, data or information, or any patent, copyright, trademark,
service mark, or other industrial or intellectual property rights owned or
controlled by a Grantor or any third party, shall be granted to a Grantee or its
Affiliates or any person, by implication or otherwise, under this Agreement.  A
Grantor and its Affiliates shall not be under any obligation under this
Agreement to grant to the Grantee or its Affiliates any additional licenses and
rights other than those granted hereby.
 
3.6 Covenant Not to Sue.  Until December 31, 2015, Finisar, for itself and on
behalf of its Affiliates, and Oplink for itself and on behalf of its Affiliates
(together, the “Covenanting Party” as the case may be), and their respective
successors and assigns, hereby mutually covenant to not sue Oplink or any of its
Affiliates or Finisar or any of its Affiliates, as the case may be (in each
case, the “Benefited Party”), for infringement of any patent, including any
patents owned by a Covenanting Party now or in the future or owned by their
successors or assigns now or in the future, based on a Covenant Product of the
applicable Benefited Party, as well any product that is a future revision of a
Covenant Product that is no more than colorably different from a Covenant
Product of such Benefited Party in terms of the features disclosed in any patent
subject to this Covenant Not to Sue.  For avoidance of doubt, the benefits
conferred by the covenant will apply to any successor or assigns of a Party in
the event of a Change of Control subject to Section 9 of this Agreement;
however, no acquisition, merger, consolidation, reorganization, or similar
transaction will expand the scope of products subject to this covenant to
include products made or sold by an entity that is not a Benefited Party as of
the Effective Date of this Agreement or to include products made or sold by any
Affiliate of Oplink or Finisar after such entity ceases to be an Affiliate of
Oplink or Finisar.
 
4. Assignment of Oplink Patent Families to Finisar
 
4.1 Finisar shall the right to select any five (5) Patent Families, owned by or
assigned to Oplink or its Affiliates that are directed to active
products.  Finisar shall make its selection at any time after the Effective Date
of this Agreement and before July 1, 2012 (“the Assigned Patent
Families”).  Immediately upon each selection, Oplink shall promptly assign all
right, title, and interest to the selected Patent Family to Finisar.  For
clarification purposes, active products include transceivers, transmitters and
receivers, lasers, and include products that convert electrical signals to light
and/or light to electrical signals for the purpose of sending and receiving
optical signals using circuits powered by electricity.
 
4.2 Upon assignment of the Assigned Patent Families, Finisar shall grant to
Oplink and its Affiliates, in each case only for so long as the applicable
Affiliate remains an Affiliate of Oplink, a worldwide, non-exclusive, fully
paid-up license to the Assigned Patent Families to use, make, sell, offer for
sale, import, and distribute Licensed Products.  Such license shall be
non-sublicensable and, subject to Section 9, non-transferable.
 
 
4

--------------------------------------------------------------------------------

 
 
5. Patent Marking.  Oplink and its Affiliates shall place a mark on every
Licensed Product, or packaging therefor, which mark shall indicate the
appropriate U.S. or foreign-issued patent numbers arising under the Finisar
Licensed Patents pursuant to this Agreement in a manner reasonably required to
satisfy 35 U.S.C. Section 287 or the equivalent statute, rule or regulation in
the applicable jurisdiction.  In addition to any other required marking, Oplink
and its Affiliates shall mark every product accused of infringement in the
Litigation, and all current or future products with corresponding
characteristics to those that gave rise to the allegation of infringement, with
each patent number of which it was accused of infringing.  The obligation to
mark the Licensed Products exists with regard to only those patent numbers that
Finisar has provided to Oplink and its Affiliates, which Finisar may update from
time to time as additional patents issue to Finisar.  Failure to comply with
this marking requirement set forth in this Section 5 shall constitute a material
breach of this Agreement.  Oplink and its Affiliates shall require any agents
operating on their behalf to reproduce such patent marking in each copy of the
Licensed Product, or packaging therefor, and not to alter or obfuscate such
patent marking.
 
6. Releases
 
6.1 Finisar’s Release.   Finisar for itself and on behalf of its Affiliates and
assigns and successors, hereby fully and forever releases and discharges Oplink,
its Affiliates as of the Effective Date of this Agreement, and the current and
former officers, directors, attorneys, employees, representatives, agents,
successors and assigns from all claims, demands, damages, liabilities, costs,
attorneys’ fees, expenses, and causes of action asserted in the Litigation.  For
the avoidance of doubt, this release shall not have any effect on any claim,
including claims for patent infringement of the Finisar Licensed Patents or any
other patent, based on conduct occurring after the Effective Date of this
Agreement except for conduct permitted under Section 3.1 and 3.6.
 
6.2 Oplink’s Release.  Oplink for itself and on behalf of its Affiliates and
their assigns and successors, hereby fully and forever releases and discharges
Finisar, its Affiliates as of the Effective Date of this Agreement, and the
current and former officers, directors, attorneys, employees, representatives,
agents, successors and assigns from all claims, demands, damages, liabilities,
costs, attorneys’ fees, expenses, and causes of action asserted in the
Litigation.  For the avoidance of doubt, this release shall not have any effect
on any claim, including claims for patent infringement of the Oplink Licensed
Patents or any other patent, based on conduct occurring after the Effective Date
of this Agreement except for conduct permitted under Section 3.2 and 3.6.
 
6.3 Limitation of Releases.  For the avoidance of doubt, the releases set forth
in this Section 6 do not apply to actions to enforce any requirements or
provisions of this Agreement.
 
6.4 Dismissal of the Litigation.  By no later than December 14, 2011, the
Parties shall jointly, as applicable, file a Stipulation of Dismissal requesting
the dismissal with prejudice of all claims and counterclaims asserted at any
time in the Litigation.  The Stipulation of Dismissal shall provide that each
Party bear its own costs, expenses, and attorneys fees.
 
7. Warranties; Disclaimer; Limitation of Liability
 
7.1 Mutual Warranty.  Each Party hereby represents and warrants that (i) it has
the full right and power, on behalf of itself and its Affiliates, to enter into
and perform this Agreement, and to grant the license, covenants and the other
rights set forth in this Agreement, (ii)  it has been duly authorized by all
necessary corporate or other organizational actions to execute, deliver and
perform its obligations under this Agreement, (iii) upon execution and delivery
of this Agreement by all Parties, this Agreement is binding on and enforceable
against such Party and its Affiliates, and (iv) there are no outstanding
agreements, assignments,  encumbrances, or obligations of such Party or any of
its Affiliates that are inconsistent with this Agreement.  Each Party warrants
and represents that its execution hereof has been duly authorized by all its
necessary corporate action.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2 Warranty Disclaimer.  AS TO THE SUBJECT MATTER OF THIS AGREEMENT, AND EXCEPT
AS EXPRESSLY PROVIDED IN SECTION 7.1, THE GRANTOR MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, OR ASSUMES ANY
RESPONSIBILITIES WHATSOEVER WITH RESPECT TO THE COMMERCIAL SUCCESS, USE, SALE,
OR OTHER DISPOSITION BY OR FOR GRANTEE OR THEIR DISTRIBUTORS, USERS, OTHER
CUSTOMERS, OR SUPPLIERS OF PRODUCTS INCORPORATING OR MADE BY THE USE OF
INVENTIONS LICENSED HEREIN.  Nothing in this Agreement shall be construed as:
 
(a)  
an admission by Grantee or any of its Affiliates as to the validity,
enforceability or infringement of any Grantor Patents, except as provided by
Section 7.4 below; or

 
(b)  
a warranty or representation by a Grantor or any of its Affiliates as to the
validity or scope of any patent; or

 
(c)  
a warranty or representation by a Grantor or any of its Affiliates that anything
made, used, sold or otherwise disposed of under any license granted herein is or
will be free from infringement of patents or other intellectual property rights
of third persons; or

 
(d)  
a requirement that a Grantor or any of its Affiliates shall file any patent
application, secure any patent, or maintain any patent in force; or

 
(e)  
an obligation of a Grantor or any of its Affiliates to bring or prosecute
actions or suits against third parties for infringement of any of its patents or
to defend any suit or action brought by a third party which challenges or
concerns any of its patents; or

 
(f)  
an obligation of a Grantor or any of its Affiliates to furnish any manufacturing
and technical information or any information concerning pending patent
applications; or

 
(g)  
conferring a right to use in advertising, publicity, or otherwise any trademark
or trade name of a Grantor or any of its Affiliates.

 
7.3 Limitation of Liability.  IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER
PARTY OR PARTIES FOR SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL LOSS OR DAMAGES OF ANY NATURE WHATSOEVER CONNECTED WITH OR
RESULTING FROM THE PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT,
IRRESPECTIVE OF WHETHER SUCH DAMAGES ARE REASONABLY FORESEEABLE AND REGARDLESS
OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR
NOT.
 
7.4 Validity of the Licensed Patents.  The Parties hereby acknowledge the
validity and enforceability of the Licensed Patents and, during the term of this
Agreement, the Parties will not file any suit in any United States Court or any
Court in any foreign country, or file any proceeding in the U.S. Patent and
Trademark Office, challenging or contesting the validity of the Licensed Patents
or help any third party in doing so.
 
8. Term and Termination
 
8.1 Term.  The term of this Agreement shall be from the Effective Date hereof
until the expiration date of the last to expire patent in either the Finisar
Licensed Patents or the Oplink Licensed Patents.
 
 
6

--------------------------------------------------------------------------------

 
 
8.2 Limited Termination.  This Agreement may not be terminated for any reason
prior to its expiration under Section 8.1, and each Party agrees that its remedy
for any breach of this Agreement shall be to bring a claim to recover damages
and to seek any other appropriate equitable relief (other than termination of
this Agreement).
 
8.3 Survival.  The provisions of Sections 2, 4, 7, 10, and 11, Subsections 6.1,
6.2, 6.3, 9.3, 9.4, and this Section 8.3 shall survive expiration of this
Agreement.
 
9. Assignment and Change of Control
 
9.1 Assignment.   None of the Parties shall assign by operation of law or
otherwise to any third party any of its rights or obligations under this
Agreement without prior written consent of the other Parties, except that each
Party shall have the right, without the requirement of obtaining consent from
the other Parties, to assign this Agreement to an acquiring party, in connection
with a Change of Control of such Party (including a transfer to such third party
by operation of law) subject to Subsection (a) below.
 
(a)  
Assignment in Connection with Change of Control Where Grantee is Not The
Surviving Entity.  In each successive Change of Control of a Grantee where such
Grantee is not a surviving entity, such Grantee may assign this Agreement to an
acquiring party or an entity controlled by an acquiring party in connection with
such Change of Control (including by transfer to such third party by operation
of law) without the prior written consent of the other Parties, subject to the
following terms and conditions.  Following the Change of Control, the license of
the Agreement shall be deemed to be limited to, and cover, the sale of Licensed
Products solely to the extent that such sales result in Revenue up to, and not
to exceed, the Licensed Revenue Cap for the applicable period following the
Change of Control; provided that the assignee may elect, in its sole discretion,
to pay or cause to be paid to the Grantor a 5% royalty on that portion of the
worldwide Revenue attributable to the sale of Licensed Products that is in
excess of the Licensed Revenue Cap for the applicable period (in which event the
Licensed Products for which the associated Revenue is in excess of the Licensed
Revenue Cap shall remain and be within, and covered by, the scope of the
license).  For avoidance of doubt, in the event the assignee does not elect to
pay or cause to be paid the 5% royalty described above, the sale of Licensed
Products in excess of the Licensed Revenue Cap does not result in a breach of
the Agreement, but shall not be considered licensed.  Notwithstanding anything
herein to the contrary, for the purpose of calculating Revenue under this
Agreement, to the extent a Licensed Product is sold as a component of a product,
such as a switch or router, the amount included in Revenue with respect to such
Licensed Product shall be based on the average per unit Revenue of such Licensed
Product for the corresponding period when sold separately as a component.

 
9.2 Change of Control Where Grantee is a Surviving Entity.  In each successive
Change of Control of Grantee where a Grantee is a surviving entity, from and
after the Change of Control the license granted to such Grantee shall be deemed
to be limited to, and cover, the sale of Licensed Products solely to the extent
that such sales result in Revenue up to, and not to exceed, the Licensed Revenue
Cap for the applicable period following the Change of Control, unless the
Grantee elects, in its sole discretion, to pay or cause to be paid to the
Grantor a 5% royalty on that portion of the worldwide Revenue attributable to
the sale of Licensed Products that is in excess of the Licensed Revenue Cap for
the applicable period (in which event the Licensed Products for which the
associated Revenue is in excess of the Licensed Revenue Cap shall remain and be
within, and covered by, the scope of the license).  Notwithstanding anything
herein to the contrary, for the purpose of calculating Revenue under this
Agreement, to the extent a Licensed Product is sold as a component of a product,
such as a switch or router, the amount included in Revenue with respect to such
Licensed Product shall be based on the average per unit Revenue of such Licensed
Product for the corresponding period when sold separately as a component.
 
 
7

--------------------------------------------------------------------------------

 
 
9.3 Reporting and Record Keeping Requirements.  Within fourteen (14) days after
each successive Change of Control, such Grantee or the assignee, as the case may
be (the “Reporting Party”), shall provide written notice to Grantor of such
Change of Control.  This notice shall either acknowledge that the Reporting
Party is subject to the Licensed Revenue Cap or shall provide all information
reasonably necessary to verify that the Reporting Party is not subject to the
Licensed Revenue Cap.  Unless the Reporting Party has demonstrated that it is
not subject to the Licensed Revenue Cap, the Reporting Party shall comply with
the provisions of Sections 9.3(a), (b), (c), and (d).
 
(a)  
Licensed Revenue Cap Determination.  Within twenty-five (25) business days after
each successive Change of Control, the Reporting Party shall provide to Grantor
a report of the worldwide Revenue generated by the sale of Licensed Products in
the most recently completed twelve (12) full months preceding such Change of
Control.  Such report shall also include a list of all revenue generating
products of the Reporting Party and an indication with respect to each product
as to whether or not such product is a Licensed Product.  Such report shall
provide all information necessary to determine the Licensed Revenue Cap.  For
the avoidance of doubt, the Reporting Party will not be required to disclose
pricing information.

 
(b)  
Quarterly Revenue Reports.  Subsequent to such Change of Control, in addition to
the report described in Section 9.3(a), the Reporting Party shall provide within
forty-five (45) days after the close of each fiscal quarter during the term of
this Agreement (including the close of any fiscal quarter immediately following
the expiration and any termination of this Agreement), reports to Grantor
setting forth all of the worldwide Revenue generated by the sale of Licensed
Products by the Grantee, its successor or assignee, and their respective
Affiliates during such quarter.  Such reports shall also include a list of all
revenue generating products of the Reporting Party and an indication with
respect to each product as to whether or not such product is a Licensed
Product.  For the avoidance of doubt, the Reporting Party will not be required
to disclose pricing information.

 
(c)  
Records Retention.  The Reporting Party shall keep true and accurate records and
books of accounting data reasonably required for the computation and
verification of reports provided pursuant to this Agreement.  The Reporting
Party shall retain records or books with respect to such reports for a period of
five (5) years from the date such record is generated.  This retention
requirement shall not be deemed to reduce any statute of limitations period
applicable to any potential claim and shall survive any expiration of this
Agreement.

 
(d)  
Distribution of Reports.  The parties agree that reports will be provided to and
held in confidence by the Finisar and Oplink representatives identified pursuant
to Section 10.  The parties further agree that the receiving party will not
further distribute the information without the written authorization of the
Reporting Party, which authorization will not be unreasonably withheld.

 
(e)  
Right of Inspection.  All records and books maintained pursuant to Section
9.3(c) shall be open for inspection upon reasonable notice (which shall not be
less than ten (10) days in advance) during business hours by an independent
certified accountant reasonably selected by Grantor and reasonably acceptable to
the Reporting Party, provided that such inspection shall not occur more than
once annually.  This Right of Inspection shall survive any expiration or
termination of this Agreement.  The party performing the inspection will be
required to sign a confidentiality agreement limiting the disclosure of
information solely to (1) conclusions regarding the accuracy of prior reports;
(2) the method used to calculate Revenue, and (3) other information agreed to by
the Parties as necessary to evaluate the calculation of Revenue.  The
confidentiality agreement will further limit the disclosure of information to
the Finisar and Oplink representatives identified pursuant to Section 10.

 
9.4 Licensed Revenue Cap Does Not Apply To Finisar.  Finisar and its Affiliates
shall not be subject to the Licensed Revenue Cap or the Reporting and Record
Keeping Requirements provided by Section 9.3, regardless of any Change of
Control.
 
 
8

--------------------------------------------------------------------------------

 
 
10. Notices.  All notices, including notices of change of address, required or
permitted to be given hereunder shall be sufficiently given when personally
delivered, delivered by overnight courier or mailed prepaid first class
registered or certified mail and addressed to the Party for whom it is intended
at its record address, and such notice shall be effective upon receipt, if
delivered personally, or delivered by overnight courier, or shall be effective
five (5) days after it is deposited in the mail, if mailed.  The record
addresses and facsimile numbers of the Parties are set forth below:
 
If to Finisar:
1389 Moffett Park Drive
Sunnyvale, California 94089
United States
Attn: General Counsel
Fax: 408-541-5660
Phone: 408-548-1000
If to Oplink:
46335 Landing Parkway
 Fremont, California 94538
United States
Attn: General Counsel
Fax: 510-933-7300
Phone: 510-933-7200

 
Any Party, at any time, may change its previous record address or facsimile
number by giving written notice of the substitution in accordance with the
provision of this Section 10.


11. General Provisions
 
11.1 Entire Agreement.   This Agreement constitutes the entire agreement and
understanding among the Parties, with respect to its subject matter and
supersedes any prior or contemporaneous agreements or understandings relating to
the subject matter.  There are no representations, promises, agreements,
warranties, covenants or undertakings among the Parties other than those
contained herein.
 
11.2 Interpretation.  Unless the context of this Agreement otherwise requires,
(i) words of any gender include each other gender; (ii) words using the singular
or plural number also include the plural or singular number, respectively; (iii)
the terms “hereof,” “herein,” “whereby” and derivative or similar words refer to
this Agreement; and (iv) the term “Section” refers to the specified Section of
this Agreement.  Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless otherwise specified.
 
11.3 Patent Assignment/Encumbrance.   None of the Parties shall assign to any
third party or encumber any of its Patents pursuant to this Agreement, unless
such assignment or encumbrance is made subject to the terms and conditions of
this Agreement.
 
11.4 Amendment; No Waiver.  This Agreement may be amended only by a writing
executed by Finisar and Oplink.  A Party may waive in writing compliance by a
Party with any of the terms, covenants or conditions contained in this Agreement
(except such as may be imposed by law).  No delay or omission on the part of any
Party to this Agreement in requiring performance by the other Party or Parties
or in exercising any right hereunder shall operate as a waiver of any provision
hereof or of any right or rights hereunder, and the waiver, omission or delay in
requiring performance or exercising any right hereunder on any given occasion
shall not be construed as a bar to or waiver of such performance or right, or of
any right or remedy under this Agreement on any future occasion.
 
 
9

--------------------------------------------------------------------------------

 
 
11.5 Severability.  Each Section or subsection of this Agreement shall be
distinct and separate and, unless otherwise specified, the invalidity,
illegality or unenforceability of any Section or subsection shall have no effect
on any other Section or subsection.  If a court or tribunal declares a provision
of this Agreement invalid, illegal or unenforceable, the Agreement will be
deemed automatically adjusted to the minimum extent necessary to be valid.
 
11.6 Governing Law.  This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of California, without reference to its
choice of law rules, except to the extent preempted by the laws of the United
States of America.
 
11.7 Exclusive Jurisdiction.  With respect to any controversy, claim, or dispute
arising out of or in connection with this Agreement, the Parties hereby
irrevocably submit to the exclusive jurisdiction, including personal, subject
matter, or both, and venue in the United States District Court for the Northern
District of California, or an appropriate court in Santa Clara County,
California, and agrees to accept service of process by mail and waives any
jurisdictional or venue defenses otherwise available.
 
11.8 Attorneys’ Fees.  In the event of any action to enforce this Agreement or
on account of any breach of or default under this Agreement arising out of
Section 2.1, the prevailing party in such action shall be entitled to recover,
in addition to any other relief to which it may be entitled, all reasonable
attorneys’ incurred by the prevailing party in connection with such action
(including, but not limited to, any appeal thereof).
 
11.9 Interpretation of Agreement.  The Parties have participated in the
negotiation and drafting of this Agreement.  In the event that any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no rule of construction, presumption or
burden of proof shall arise favoring one Party concerning the interpretation of
ambiguous provisions or otherwise by virtue of one Party’s presumed authorship
of this Agreement or any provision hereof.
 
11.10 Further Assurances.  Each Party shall do, or cause to be done, all such
further acts, and shall execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, any and all such further documentation as
the other Party reasonably requires to carry out the purposes of this Agreement.
 
11.11 Reasonable and Non-Discriminatory License Offer.  Oplink and its
Affiliates acknowledge that the license to the Finisar Patents is offered by
Finisar under reasonable terms and conditions that are demonstrably free of any
unfair discrimination.
 
11.12 Confidentiality.  The Parties and their Affiliates agree to keep the terms
of this Agreement in confidence and shall not disclose any portion to any third
parties, except: (a) when necessary to enforce the terms of this Agreement; (b)
as required by law, or judicial, administrative, or regulatory order, including
as required by applicable securities laws or regulations or by rule of any
recognized stock exchange; or (c) to communicate necessary information to the
Parties’ accountants, consultants, lenders, creditors, insurers, brokers,
agents, attorneys, and other persons who have a need to know in order (i) to
carry out the terms of this Agreement or (ii) for the Parties to conduct its
ordinary business activities.
 
11.13 No Admission; No Decision on the Merits.  This Agreement sets forth a
compromise and settlement of disputed claims for the purpose of avoiding the
costs, disruptions, and uncertainties associated with litigation.  Such
compromise and settlement does not constitute a ruling on the merits, an
admission as to any issue of fact or principle at law or an admission of
liability of any Party.  Any such admission of liability is expressly
denied.  It is also expressly agreed that neither this Agreement, its execution,
the performance of any of its terms nor any of its contents shall be offered in
any proceeding as evidence or an admission of liability for patent infringement,
validity, or willfulness.
 
11.14 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, each of the Parties has caused this Settlement and Cross
License Agreement to be executed by its duly authorized officer as of the date
and year first above written.
 
Finisar Corporation
By:  /s/ Chris Brown 
Name:    Chris Brown 
Title:      EVP & General Counsel 
Date:      December 14, 2011 
Oplink Communcations, Inc.
By:  /s/ Stephen M. Welles 
Name:   Stephen M. Welles 
Title:     VP & General Counsel 
Date:     December 14, 2011 
 
Optical Communication Products, Inc.
By:  /s/ Stephen M. Welles 
Name:   Stephen M. Welles 
Title:     VP & General Counsel 
Date:     December 14, 2011 

 
 
11

--------------------------------------------------------------------------------

 


ATTACHMENT A
 
Oplink Existing Product Categories
Finisar Existing Product Categories
Mux/Demux
· TFF Platform
· Fused Fiber Platform
· AWG
· Interleaver
Switching/Routing
· Optical Switches (opto-mechanical)
· Optical Circulators
Coupling/Splitting
· Power/Tap Couplers
· WDM And Band Splitters
· Splitter Modules
· PLC Platform
Monitoring/Conditioning
· Power Monitors
· VOAs
Amplifications
· Fused Bionical Tapered (FBT) Amp Components
· Isolators/Hybrid Amp Components
· Thin-Film Filter Amp Components
· Mini Series Amp Components
· Raman Amp Components
Polarizations
· Polarization Maintaining Components
Transceivers
· CFP
· XFP
· SFP+
· SFP
· SFF
· GBIC
· 1x9/2x9
PON
Transmitters & Receivers
Interconnect
· Patchcord
· Attenuator & Terminator
· Adapter
· Connector
· Distribution Enclosure
RGB Laser Module
· Fiber Coupled Laser Module
Optical Modules
· SFP
· SFP+
· CFP
· SFF
· GBIC
· PON
· XFP
· XPAK
· X2
· XENPAK
· 300-PIN
Optical Components
· VCSELs and Detectors
· Lasers and Detectors
· Sensor VCSELs
· CML Transmitters
Passives
· MUX / DEMUX
· Interleavers
· Optical Isolators
· PLC Chips
· Splitter / Splitter Modules
Active Cables
· Laserwire
· Quadwire
· C.wire
Optical Instrumentation
· WaveShaper 100S
· WaveShaper 120S
· WaveShaper 1000S
· WaveShaper 4000S
· WaveShaper M
Analog & CATV Solution
· 1U Modular Products
· Outdoor Products
· 2GHz Analog Modules
· 3GHz Analog Modules
· 6GHz Analog Modules
· 18GHz Analog Modules
· 22GHz Analog Modules
· GPS and Reference Optical Links


